Citation Nr: 1811008	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disorder other than shin splints.

3.  Entitlement to service connection for folliculitis as secondary to service-connected acne and sleep apnea.  

4.  Entitlement to service connection for scars as secondary to service-connected acne.  

5.  Entitlement to an initial compensable evaluation, and to an evaluation higher than 50 percent on and after October 7, 2008 for service-connected sleep apnea.

6.  Entitlement to an initial evaluation higher than 10 percent for service-connected lumbar spine degenerative joint disease.

7.  Entitlement to an initial evaluation higher than 30 percent for service-connected gastroesophageal reflux disorder (GERD).

8.  Entitlement to an initial compensable evaluation for service-connected acne.

9.  Entitlement to an initial evaluation higher than 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1985 to November 1987 and from October 1999 to June 2000, and in the U.S. Air Force from September 2001 to December 2003, with additional service in the Reserves and National Guard.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida.  Jurisdiction resides with the RO in Denver, Colorado.

The Veteran presented hearing testimony via live videoconference at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The July 2008 rating decision, in relevant part, granted entitlement to service connection for degenerative joint disease of the lumbar spine with an evaluation of 10 percent, entitlement to service connection for GERD and assigned an evaluation of 10 percent, and entitlement to service connection for sleep apnea with a noncompensable evaluation.  All grants were assigned an effective date of February 7, 2008.  The 2008 rating decision also denied entitlement to service connection for tinnitus, a skin disorder, a bilateral foot disorder, a bilateral ankle disorder, and a bilateral knee disorder.  The Veteran filed a timely notice of disagreement (NOD) and then perfected an appeal as to the percentages assigned for the grants, and for the denials of service connection specified above.  

During the pendency of the appeal, a September 2012 rating decision granted entitlement to service connection for bilateral pes planus, and assigned a 10 percent initial evaluation.  That rating decision also increased the evaluation of the Veteran's service-connected GERD from 10 to 30 percent effective February 7, 2008.  An August 2016 rating decision then granted entitlement to service connection for right and left ankle disorders, right and left shin splints (claimed as a bilateral knee disorder), and for acne (claimed as a skin disorder).  Another August 2016 rating decision granted entitlement to an effective date of February 12, 2007 for all granted conditions, and increased the initial rating for GERD to 30 percent also effective that date.  In August 2016, the Veteran's representative wrote that the Veteran was satisfied with his evaluation of 30 percent for GERD, but did not specifically request to have the appeal withdrawn.  At the October 2016 hearing the Veteran presented argument that his GERD warranted an evaluation higher than 30 percent.  Thus, the issue of entitlement to a higher evaluation for GERD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran has not expressed disagreement with the evaluation or effective date assigned for the grant of service connection for a right and left ankle disability, thus the August 2016 rating decisions represent a full grant as to those issues on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Entitlement to service connection for loss of smell with nose disfigurement, Barrett's esophagus, and a psychiatric disorder were denied in a September 2010 rating decision.  That rating decision also granted entitlement to service connection for a cervical spine disorder and assigned a 10 percent evaluation effective February 7, 2008.  A March 2011 rating decision denied service connection for residuals of Botox treatment and hiatal hernia, and granted entitlement to service connection for a psychiatric disorder.  A May 2011 rating decision then granted an increased initial evaluation for the psychiatric disorder, and confirmed and continued the 10 percent evaluation assigned for the cervical spine disorder.  In September 2011, the Veteran requested "review of all claim contentions denied within the last 12 months-NOT AN APPEAL," and review of all percentages assigned in the prior year.  In the September 2011 statement, the Veteran also requested service connection for a right wrist disorder.  With regard to the evaluation assigned for the psychiatric disorder, the Veteran did not perfect an appeal on that issue following a September 2014 statement of the case and it is no longer in appellate status.  With regard to the hiatal hernia and Barrett's esophagus, the Veteran's GERD is evaluated under the diagnostic code for hiatal hernia and the Veteran's hiatal hernia symptoms are considered to be manifestations of his GERD which will be addressed in this Board decision.  The Veteran's claim for Barrett's esophagus is also part and parcel of the claim for a higher evaluation for GERD that is addressed in this decision.  The Veteran's September 2011 reconsideration request for the evaluations assigned for a cervical spine disability and the denial of entitlement to service connection for Botox residuals and loss of smell, as well as the claim of entitlement to service connection for a right wrist condition have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to higher evaluations for bilateral pes planus and acne, and to service connection for a bilateral knee disorder other than shin splints, folliculitis and scars due to acne and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2016 submission, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that the Veteran desired to withdraw the appeal on the issue of entitlement to higher evaluations for sleep apnea.

2.  In an August 2016 submission, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that the Veteran desired to withdraw the appeal on the issue of entitlement to a higher initial evaluation for lumbar spine degenerative joint disease.

3.  Tinnitus had its onset during the Veteran's period of active service and is etiologically related to exposure to hazardous military noise.

4.  The Veteran's GERD is characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, and nausea, accompanied by substernal or arm or shoulder pain that is productive of considerable impairment of health


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran's authorized representative on the issue of entitlement to higher evaluations for sleep apnea have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal by the Veteran's authorized representative on the issue of entitlement to a higher initial evaluation for lumbar spine degenerative joint disease have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for tinnitus are met. 38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for an initial evaluation higher than 30 percent for GERD are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code (DC) 7399-7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In this case, the Veteran is challenging the underlying evaluation assigned for the grant of service connection for GERD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Regarding tinnitus, in light of the Board's favorable decision, any deficiencies in VA's duties to notify and assist the Veteran with that claim is moot.  Also, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.   C.F.R. § 20.204.  In the present case, the Veteran submitted an August 2016 statement in support of claim requested that his appeal on the issues of entitlement to higher evaluations for sleep apnea and lumbar spine degenerative joint disease be withdrawn.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and it is dismissed. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran asserts that he has had ringing in his ears since service discharge from his period of active duty.

In an October 2008 submission, the Veteran stated that he had been diagnosed with tinnitus at the Tampa VA Hospital, and that he was exposed to hazardous noise in service from heavy artillery and machine gun fire, explosives, radio and generator equipment, and aircraft engines.

An October 2012 private treatment record documented that the Veteran had bilateral tinnitus since 1987 and a history of exposure to tank and helicopter noise.  The assessment was tinnitus due to military noise exposure.  An October 2012 ear condition disability benefits questionnaire documented a diagnosis of otitis media in service, and that the Veteran's MOS involved a high likelihood of exposure to hazardous noise.  Dr. DS then opined that the Veteran's tinnitus was etiologically related to in-service acoustic trauma.

The foregoing evidence establishes that entitlement to service connection for tinnitus is warranted.  First, the Veteran has competently reported in-service exposure to hazardous noise and experiencing symptoms of tinnitus since 1987.  See Charles v. Principi, 16 Vet. App. 370 (2014).  Second, Veteran's treating audiologist, in consideration of the Veteran's service records, opined that tinnitus was present since 1987 and due to exposure to hazardous military noise.  Thus, service connection is warranted for currently diagnosed tinnitus that has been shown to be etiologically related to the Veteran's period of active duty service.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's GERD is rated by analogy under 38 C.F.R. § 4.114, DC 7346 for hiatal hernia.  DC 7346 provides for a 30 percent evaluation for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain that is productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Board notes the Veteran has separately filed a claim for service connection for hiatal hernia which was denied in a March 2011 rating decision on the grounds that there was no evidence of any additional functional impairment warranting a separate evaluation.  The Veteran's GERD is already being evaluated under the DC for hiatal hernia.  The Board finds that all manifestations of the Veteran's hiatal hernia are considered manifestations of the service-connected GERD.  Also, the record shows and the Veteran has testified that there is no diagnosis of Barrett's esophagus.

At a March 2005 VA primary care appointment, the Veteran reported that he had been having a poking sensation in the middle of his chest off and on that was made worse by movement.  He denied nausea, vomiting, or radiation of pain into the arm.  The impression was chest pain that was musculoskeletal in etiology, and a history of severe GERD.  

June 2005 records from MacDill Air Force Base document the Veteran was recently seen in the emergency department for atypical chest pain that was attributed to GERD.  He had been on medication without resolution of his symptoms.  The Veteran was prescribed additional medication, and the surgical option of fundoplication was discussed. August 2005 records from MacDill Air Force Base medical center documented the Veteran had experienced an extreme exacerbation of his GERD symptoms while he was off medication, and was restarting medication.  His chief complaints were heartburn, regurgitation, chest pains, and globous.  The Veteran was released with work/duty limitations.

April 2007 private medical records document the Veteran was discharged with diagnoses of chest pain.  It was noted he had a history of GERD and right atrial enlargement who presented with sternal and right-sided chest pain after strenuous physical activity.  The pain was improved slightly by nitroglycerin.  The Veteran denied abdominal pain, vomiting, diarrhea, constipation, rectal bleeding, or melena.  He reported resolved nausea.  The Veteran was discharged with heartburn medication.

At an October 2007 appointment with Dr. JL, the Veteran reported heartburn for 5 days with nausea.  He reported no chest pain, appetite changes, dysphagia, vomiting, bloating, pain, hematochezia, diarrhea, or constipation.  The Veteran weighed 195 pounds and was advised to follow a weight loss diet.

In June 2008, the Veteran underwent a VA esophagus and hiatal hernia examination.  He reported GERD for 5 years that had gotten progressively worse.  He took medication most days with some benefit.  His symptoms were worse after meals or if he lay down.  The examiner documented that there was no history of hospitalization or surgery related to the esophagus, trauma to the esophagus, esophageal neoplasm, or nausea or vomiting associated with esophageal disease.  The Veteran did have a history of rare episode solid dysphasia without pain.  He had esophageal distress several times a week accompanied by pain, heartburn several times a week, and weekly regurgitation.  There was no hematemesis or melena, or history of esophageal dilation.  The Veteran weighed 192 pounds and there were no signs of significant weight loss or malnutrition.  He reported missing work once or twice over the past year due to GERD symptoms.  Abdominal examination was within normal limits.  The examiner indicated the Veteran's GERD caused mild problems with exercise and sports.

A September 2008 VA gastroenterology clinic note documented that the Veteran complained of feeling of pulsations in his chest without chest pain, and occasional "hang-up" of food.  There was no regurgitation, weight loss, or anemia.  The assessment was GERD with mild dysphagia. An October 2008 VA treatment record reported that a recent endoscopy had revealed a hiatal hernia and a small area of salmon colored esophageal lining that was biopsied to rule out Barrett's esophagus.  The Veteran underwent a gastrointestinal endoscopy in October 2008 at the Tampa VAMC that resulted in a diagnosis of reflux esophagitis, but Barrett's esophagus was ruled out. 

In a September 2009 submission, the Veteran stated that he had been recently diagnosed with Barrett's esophagus following an endoscopic procedure in September or October 2007 at the Tampa VAMC.

In August 2010, the Veteran presented to a VA emergency department with complaints of neck and back pain, and with reports of mid-sternal pain/pressure during the night he related to his hiatal hernia.

In September 2010, the Veteran underwent another hiatal hernia/GERD examination.  The Veteran had a long history of hiatal hernia and GERD since his military service.  He currently took medication without relief of symptoms.  He had dysphagia 2 to 3 times per week to solid and liquid foods that lasted for days.  He would choke when swallowing food, particularly following eating foods that aggravated his GERD.  He denied hematemesis or melena.  He had ascetic regurgitation when lying supine in bed several times a week, and then his chest and esophagus would be irritated for a few days after.  He had no nausea or frank vomiting, or history of hospitalization or surgery.  There was no history of esophageal trauma or neoplasm.  He did have a sensation of fullness in the stomach that was exacerbated by rolling onto his right side in bed.  The diagnosis was hiatal hernia with GERD that was poorly controlled on two medications, with no effect in occupation and minimal effect on daily activities.

In an October 2010 submission, the Veteran stated that his GERD medication was recently doubled, and that once a week he would awake with acid reflux coming all the way to his nose.

A March 2011 VA pain medicine consultation documented that the Veteran denied recent nausea and vomiting, diarrhea, or constipation.  In July 2011, the Veteran presented to the Bay Pines VA emergency department with multiple complaints, including stomach reflux.  An August 2011 primary care note documented the Veteran did not have Barrett's esophagus following a biopsy.  The Veteran complained of periodic dysphagia, and GERD symptoms not relieved by medication.  A gastroenterology consultation report documented the Veteran had periodic episodes of a sour taste in his mouth that occurred mostly at night.  The Veteran denied current symptoms of nausea, vomiting, abdominal pain, unexplained weight loss, or dysphagia.  The assessment was not well controlled GERD.

The Veteran submitted an April 2012 esophageal conditions disability benefits questionnaire (DBQ).  The DBQ documented diagnoses of GERD, hiatal hernia, esophagitis, and dysphagia.  The Veteran had persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, and sleep disturbance caused by esophageal reflux, with these symptoms occurring 4 or more times per year, and lasting on average 1 to 9 days.  He also had pyrosis and substernal arm or shoulder pain that occurred 4 or more times per year with an average episode duration of 10 days or more.  The Veteran also had mild nausea that occurred 3 times per year and lasted less than a day.  There was no anemia, weight loss, vomiting, hematemesis, or melena.  The Veteran had moderate, frequent difficulty with swallowing food.  The private examiner noted that the effects of the Veteran's GERD and hiatal hernia may affect sleep, mental health, and concentration at work.

A July 2012 VA primary care note documented the Veteran had recent bloody sputum and chest discomfort increasing over the past year.  He also reported difficulty swallowing solid food.  An October 2012 VA emergency department note documented the Veteran denied abdominal pain, melena, hematochezia, hematemesis, diarrhea, or constipation.  An October 2012 VA gastroenterology clinic note reported the Veteran had atypical chest pain that was not cardiac related.  He had blood tinged sputum that occurred 2 to 3 times the prior June and a history of sinus surgery.  There was no abdominal pain or unintentional weight loss, and his stools were at baseline.  He had reflux esophagitis.  The chest pain was assessed as fitting the pattern for costochondritis, and the chest pain was assessed as not a GERD symptom, but rather due to a musculoskeletal issue and anxiety.  The hemoptysis was assessed as most likely due to the Veteran's chronic sinus issues.

May 2013 VA treatment records show the Veteran presented to the emergency department with complaints of chest pain consistent with GERD.  He was discharged and later that month had further workup for his symptoms.  The pain was substernal in nature and sometimes radiated to the right.  The Veteran's GERD symptoms were burning and indigestion.  He had occasional episodes of small flecks of blood with coughing.  He denied dysphagia, and stated his previous choking symptoms resolved with medication.  He also did not have nausea, vomiting, or abdominal pain.  The chest pain was assessed as not being related to GERD and instead musculoskeletal in origin.

A June 2014 VA emergency department record documented the Veteran presented with complaints of non-radiating chest pain.  He had no nausea or vomiting, and the pain was not relieved by GERD medication.  The pain was improved after gastrointestinal medication and the Veteran was discharged.

The Veteran underwent another VA esophageal examination in July 2016.  The examiner documented the Veteran had symptoms of heartburn, dysphagia, chest pain that can go to the arm, reflux that could wake him at night.  The examiner noted recurrent GERD symptoms of dysphagia, pyrosis, reflux, pain, and sleep disturbance.  The examiner documented that the Veteran's symptoms occurred 4 or more times per year and had an average duration of 1 to 9 days.

At the October 2016 Board hearing, the Veteran testified that GERD had eroded his esophagus and caused him to have regurgitation and vomit at night.  He reported pain in chest that felt like a dagger for which he had been seen in the emergency department on several occasions.  In the morning he reported that he had a bad taste in his mouth and would spit up, sometimes with a bit of blood.  The Veteran acknowledged that he did not have a diagnosis of Barrett's esophagus.  The Veteran reported that his weight had dropped from 200 to 185.  He said he had weekly symptoms that lasted 2 to 3 days.  When he had severe acid reflux, he wrote that it would disturb his sleep.

Based on the foregoing, the Board finds that entitlement to an evaluation higher than 30 percent for GERD is not warranted.  The Veteran's reported symptoms of epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal of arm or shoulder pain are specifically contemplated by the 30 percent rating criteria for hiatal hernia.  

Throughout the appeal period, the Veteran's GERD has not caused material weight loss, hematemesis, melena, anemia, or severe impairment of health that would warrant a higher evaluation.  See June 2008 VA examination; September 2010 VA examination; see April 2012 private DBQ; July 2016 VA examination.  Although the Veteran has reported periodic vomiting, which is contemplated by the 60 percent criteria, VA examiners assessing those reports documented the symptom as regurgitation.  VA treatment records and private records routinely did not identify vomiting as a symptom of the Veteran's GERD.  The Board places more probative weight on the VA examiner's findings that the Veteran's reported symptom encompassed regurgitation and not frank vomiting.  Further, while pain is contemplated by the 60 percent rating criteria, in this case the Veteran's reported substernal and arm pain is specifically contemplated by the 30 percent rating criteria.  The Veteran has routinely denied other abdominal pain.  The Board has considered the fact that the Veteran presented several times to emergency departments with complaints of chest pain, however the record does not show that these emergency department visits involved a prolonged hospitalization, and the Veteran was typically discharged with GERD medication.  See April 2007 Tampa General Hospital record; June 2014 VA emergency department record.  Also, not every event of chest pain was ultimately attributed to GERD; rather the chest pain was also assessed as musculoskeletal in nature.  See October 2012 gastroenterology clinic note; May 2013 VA treatment records.  In sum, the Board does not find that the reports of vomiting and evidence of repeated trips to the emergency department for chest pain warrants a higher evaluation.  Regarding the Veteran's October 2016 hearing testimony that he had weight loss contemplated by the 60 percent criteria, private treatment records show that at 195 pounds the Veteran was advised to follow a weight loss diet and none of the VA examiners note any material weight loss.  See October 2007 Dr. JL record.  Also, to the extent the Veteran reported that he would sometimes spit up blood in the morning, that symptom was assessed as being due to the Veteran's chronic sinus issues.  

Also, the Board notes that in 2005 the Veteran's GERD symptoms were severe enough that he was placed on work and duty limitations.  In considering the severity of the Veteran's GERD symptoms at the time of service connection in 2007, which is the relevant period on appeal, the Board finds the medical evidence from 2007 onward to be more probative of the severity of the Veteran's GERD for the relevant appeal period.  In sum, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected GERD has warranted a 30 percent evaluation for the entire period on appeal, but no higher.  38 C.F.R. § 4.114 DC 7346.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's GERD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  To the extent that the Veteran has reported sleep impairment and a negative impact on mental health and concentration due to GERD, the Board notes the Veteran is already service-connected for adjustment disorder with anxiety, depression, and insomnia.  Sleep impairment and mental health symptoms are already considered under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 and as such the Board finds that the Veteran is already being compensated for such symptoms under the applicable rating criteria.  While the Veteran has at times reported intermittent nausea that is not specifically included in the rating criteria for hiatal hernia, the Board does not find that the intermittent nausea warrants an extraschedular rating as the evidence does not show marked interference with employment or frequent hospitalizations related to nausea.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 
ORDER

The appeal regarding the issue of entitlement to higher evaluations for service-connected sleep apnea is dismissed.  

The appeal regarding the issue of entitlement to a higher initial evaluation for lumbar spine degenerative joint disease is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial evaluation higher than 30 percent for service-connected GERD is denied.


REMAND

The Veteran filed a NOD in October 2012 as to the effective date and percentage assigned in the September 2012 rating decision that granted service connection for bilateral pes planus and assigned an initial 10 percent evaluation.  The second August 2016 rating decision granted entitlement to an effective date of February 12, 2007, which was specifically requested by the Veteran; however an SOC on the issue of entitlement to an initial evaluation higher than 10 percent for bilateral pes planus was not issued.  In October 2016, the Veteran filed a NOD to the August 2016 decision that granted entitlement to service connection for bilateral shin splints and acne, stating that his claim for a bilateral knee condition was a disability separate from the shin splints for which he was entitled a separate rating, and that he should also be compensated for folliculitis and scars related to acne.  He also stated his acne warranted an initial compensable evaluation.  To date, no SOC has been issued addressing the Veteran's October 2016 NOD.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to those issues identified in his October 2012 and October 2016 NODs.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).


Accordingly, the case is REMANDED for the following action:

Issue a statement(s) of the case addressing the issues of entitlement to higher evaluations for bilateral pes planus and acne; and entitlement to service connection for a bilateral knee disorder other than shin splints and folliculitis and scars secondary to service-connected acne.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issues following the issuance of the statement of the case unless he perfects his appeal

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


